IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE           FILED
                         FEBRUARY SESS ION, 1998      March 24, 1998

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk

CHARLES SHELTON,                   )   C.C.A. NO. 03C01-9707-CR-00236
                                   )
           Appe llant,             )
                                   )   GREENE COUNTY
V.                                 )
                                   )
                                   )   HON. JAMES E. BECKNER, JUDGE
STATE OF TENNESSEE,                )
                                   )
           Appellee.               )   (POST-C ONVIC TION)



FOR THE APPELLANT:                      FOR THE APPELLEE:

CHAR LES S HEL TON , pro se             JOHN KNOX WALKUP
#1170 31, N.E .C.C.                     Attorney General & Reporter
P.O. Box 5000
Mountain City, TN 37683-5000            ELLEN H. POLLACK
                                        Assistant Attorney General
                                        2nd Floor, Cordell Hull Building
                                        425 Fifth Avenue North
                                        Nashville, TN 37243

                                        C. BERKELEY BELL, JR.
                                        District Attorn ey Ge neral
                                        Greene County O ffice Comp lex
                                        113-J West Church Street
                                        Greeneville, TN 37745




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
       The Petitioner, Charles Shelton, appeals the order of the Greene Coun ty

Criminal Court dismissing his pro se petition for post-con viction relief. The trial court

found that the petition was filed outside the statute of limitations. In this appeal,

Petitioner raises numerous issues which can collectively be summarized as

challenging the trial court’s ruling that the petition for post-conviction relief is time-

barred. After a review of the record, we affirm the trial court’s denial of post-

conviction relief.



       Petitioner pled guilty on June 19, 1987 to various sexual crimes and was

convicted of those crimes.        Petitioner did not appeal any of the convic tions.

Petition er’s convictions are controlled by a three-year statute of limitations under

Tennessee Code Annotated section 4 0-30-102 (rep ealed 1995 ).               He therefore

needed to file his petition by June 19, 1990 in order to toll the running of the statute.

Howeve r, Petition er did not file a petition for post-conviction relief until May 16, 1997,

thus ba rring any c laims he might ha ve had.



       Furthermore, Petitioner’s petition is not revived by the new Post-Conviction

Procedu re Act.      See Tenn. Code Ann. § 40-30-201 et seq.             The Tennessee

Supreme court recently held the following:

       [The new Act] is not intended to revive claims that were barred by the
       previous statute of limitations. We agree with the view that the statute
       was intended to restrict the time and opportunity to seek post-conviction
       relief. Clearly, this purpose is not served by a statutory construction
       that allows additional time and opportunity for petitioners whose claims
       are already barred by the prior statute of limitations.




                                            -2-
Carter v. State, 952 S.W.2d 417, 420 (T enn. 1997 ). Therefore, “petitioners for whom

the statute of limitations expired prior to the effective date of the new Act, i.e., May

10, 1995, do not have an additional year in which to file petitions for post-conviction

relief.” Id. at 418. Ev en if arguendo the ne w Act d id gran t one a ddition al year in

which to file, P etitioner wa ited two ye ars befo re first filing his pe tition.



       According ly, we co nclud e that th e trial co urt corr ectly found that the petition

was barred by the statute of limitations, and therefore, a summary dismissal of the

petition was app ropriate. Tenn . Code An n. § 40-30-20 6(b).



                                     ____________________________________
                                     THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
JERRY L. SMITH, Judge


___________________________________
WILLIAM B. ACREE, JR., Special Judge




                                              -3-